Citation Nr: 1809867	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
 
 
THE ISSUES
 
1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral knee disorder. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from January 1969 to January 1971. He had additional reserve service from January 1971 through January 1975 and from June 1976 through June 1979. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified in June 2015 before the undersigned. A transcript of the hearing is associated with the claims file. In September 2015 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The issue of entitlement to service connection for a low back disorder was raised in an October 2016 statement.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.
 
The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDING OF FACT
 
The weight of the credible and probative evidence is in equipoise as to whether tinnitus began in service or was caused by an in-service event or illness.
 
  

CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C. §§ 101(24), 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran asserts that tinnitus began in service and is etiologically related to in-service noise exposure. His certificate of discharge from active duty indicates that the Veteran served as a light weapons infantryman. 
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).
 
The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a), (d) (2017). The definitional statute, 38 U.S.C. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held that 38 U.S.C. § 101  (24), in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim. Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995). Service on active duty alone is sufficient to meet the statutory definition of veteran. Notably, however, service on active duty for training (or inactive duty training), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).
 
The Veteran has provided inconsistent reports regarding when tinnitus began. For example, an October 2010 VA treatment record reported that the Veteran endorsed tinnitus "which began a year ago." By contrast, the Veteran has stated, to include in an October 2016 correspondence that tinnitus began during service. 
 
Based on the Veteran's service as a light weapons infantryman the Board concedes that he had substantial exposure inservice.
 
The Veteran was afforded a VA audiological examination in March 2013, which resulted in a negative etiological opinion. However, on three separate occasions (in January 2016, February 2016, and August 2016) the same VA examiner opined favorably as to an in-service etiology of tinnitus, based on the Veteran's conceded in-service noise exposure and lay reports of an in-service inception of the disorder. In August 2016, the same VA audiologist stated that she could not provide an opinion as to the etiology of the Veteran's tinnitus without resorting to speculation. 
 
Although the VA audiologist ultimately declined to provide an opinion as to the etiology of the Veteran's tinnitus, the Board assigns probative weight to her favorable January, February and August 2016 opinions. In this regard, it is clear that the VA audiologist found significant evidence in favor of the Veteran's claim on three separate occasions. The Board finds that, despite the Veteran's conflicting statements, in light of the favorable opinions of record, the totality of the evidence is at least in equipoise.
 
Where there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). As the evidence with regard to this claim is in equipoise, entitlement to service connection for tinnitus is warranted. 
 
 
ORDER
 
Entitlement to service connection for tinnitus is granted.
 
 
REMAND
 
In June 2016, the Veteran was provided a VA examination to consider the nature and etiology of his claimed bilateral knee disorder. In opining against an in-service etiology of such disorder, the June 2016 examiner noted the lack of evidence of a knee disorder prior to a 2007 motorcycle accident. The examiner suggested that reconsideration would be warranted if additional evidence were supplied. Subsequently, the Veteran submitted several lay testimony in support of his contention that his knee injuries preexisted the 2007 accident arguing that the disorder was caused by in-service parachute jumps. The evidence shows that the Veteran was a qualified parachutist, and that at discharge he was a assigned to a Ranger unit. As such, the Board finds that remand is warranted to obtain an addendum opinion to consider such additional evidence. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008) (To be adequate, an examination must take into account an accurate history). 
 
Additionally, in its September 2015 remand instructions, the Board directed that appropriate steps should be taken to obtain the dates of any and all reserve duty, as well as all service medical records created during any term of reserve service. Records regarding certain periods of active duty for training and inactive duty training from June 1976 through June 1979 are of record. However, verification of periods of active duty training and inactive duty training prior to January 1975 were not received, and a request to Defense Finance and Accounting Services, purportedly returned no records related to the Veteran. It is not clear whether further attempts to locate or obtain such records would be futile. There is also no indication that any records of reserve treatment were requested. On remand, additional attempts must be made to obtain such records. See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ must contact all appropriate service departments and/or record storage facilities, to include the National Personnel Records Center as well as the United States Army Reserve and request that they verify each and every period of the claimant's Federal service from January 1971 through January 1975. If those efforts are unsuccessful, the Defense Finance and Accounting Service must again be contacted to determine each and every period of active duty, active duty for training, and inactive duty training.
 
Each organization is to identify each and every period of Federal service performed by the appellant while in active duty for training, and/or inactive duty training capacity. A Chronological Statement of Retirement Points is NOT acceptable.
 
Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service, i.e., for what service periods was the appellant paid from an account designated to pay for Federal active duty service? Federal inactive duty service? Federal active duty for training? Etc.

A memorandum should then be prepared listing all the Veteran's periods of Federal service.
 
The AOJ must also contact the  United States Army Reserve, the Kentucky National Guard, the Adjutant General of the Commonwealth of Kentucky, and  any and all other appropriate agencies, and request any treatment records related to the appellant's National Guard service. 
 
If the AOJ cannot locate any requested records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant and his representative must then be given an opportunity to respond.
 
2. Thereafter, provide the examiner who conducted the June 2016 VA knee examination access to the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by an equally qualified examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that any knee disorder was incurred in or is otherwise related to the Veteran's period of active-duty service?
 
b) Is it at least as likely as not (50 percent probability or greater) that any disorder is the result of an injury incurred in the line of duty during a period of active duty for training or inactive duty training?
 
The examiner must explicitly address the October 2016 statement of B.A, a registered nurse, that the Veteran's current bilateral knee disorder is related to his military service.
 
The examiner's attention is also directed to the June 2016 statement of the Veteran's former spouse that the appellant had knee problems in June 2000, the September 2016 statement of B.M. that the Veteran injured his left knee in a parachute jump on September 23, 1978, and the October 2016 statement of R.S. that the Veteran had surgery on his left knee in 1978. 

The examiner's attention is further directed to the fact that the appellant while serving in the National Guard sustained leg injuries as noted in his Kentucky Medal for Valor citation set forth below:

[The Veteran] distinguished himself by an exceptionally valorous act above and beyond the ordinary call of duty on 15 October 1977 while serving as jumpmaster at the Central Kentucky Sport Parachute Club, Madison County, Kentucky. While [the Veteran] was serving in this capacity as jumpmaster on a Cessna 182 at 3000 feet with three student parachutists on board, the first jump student slipped from the jump step. Causing his canopy to become entangled with the wheel and step of the aircraft, towing his below the plane, and causing the aircraft to rapidly lose altitude. Fearing that the student was about to panic, and may not activate his emergency parachute if cut free, and realizing that the aircraft would crash in a few moments without drastic action, [the Veteran], without regard for his own personal safety, climbed out of the aircraft and down the canopy and suspension lines toward the student. He then deliberately wrapped his legs around the lines and canopy, and using his legs and neck, succeeded in causing the canopy to break loose from the aircraft. [The Veteran] then opened his main parachute at 800 feet. The violent opening of his canopy caused the lines which were wrapped around him to rip from his legs, neck, and head, causing him several minor injuries. The student then opened his emergency parachute at 200 feet, landing safely. At inestimable personal risk to his own life, [the Veteran] took the only course of action which had any real possibility of success, and by doing so, assuredly saved one life and most probably three others. 

A complete rationale must be provided for any opinion offered. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
4. After undertaking any other development deemed appropriate readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


